Title: To George Washington from Lieutenant Colonel Udny Hay, 11 March 1780
From: Hay, Udny
To: Washington, George


          
            Sir
            Fish Kill [N.Y.] 11th March 1780
          
          I have the Honour through General Howe of just now receiving an extract of your Excellencies Letter to him of 7th inst. relative to the expresses you are pleased to allow for this Department; since the Court of enquiry sat upon that occasion I have made no augmentation in the number then Counted which were five; but have made use of our spare Waggon Masters whose Horses were out in the Country recruiting, I was induced to lay my complaint before the Commander in chief of the Department not from an absolute necessity of having an immediate alteration, but from a full conviction that the time must soon approach when such an Alteration must either take place, or the Army run the risque of encountering the hardships of a second fast.
          Totally destitute of public Forage, and no stock of Provisions before hand, our dependance for both resting in no small degree on the Harmony that subsists betwixt the inhabitants of this State (particularly the Justices of the Peace) and myself, I am under the necessity of allmost constantly informing them of our situation, returning their thanks for past favours, and earnestly soliciting a continuance of their wonted Zeal; Whenever the shortest omission of this Ceremony happens, I find immediately their inclination to assist us diminishes, and that a repetition of my former requests again becomes necessary; besides this, Sir, it is to be considered that there is but one Commissary of Prov[i]sions that I know of who lives on the Post road that furnishes the supply of flour, and only two Justices of the Peace by whose means after the purchase is made, we are to gett it transferred, this prevents the new regulation of the Post from being of Any service to us, and at same time renders it excessively difficult for me to inform your Excellency what number of expresses would be adequate to the services they are wanted to perform in this Department; I should think however one at

Newburgh And two at the Village absolutely ne[c]essary, perhaps one at Kings ferry, but that will depend much on the necessity you think there is of having intelligence conveyd with certainty & dispatch betwixt You & General Howe, at this Post, unless our Granaries can be supplyd with more certainty than they have for a long time past, six will not be found too many once we had gott full employ for our Waggon Masters in their proper stations. You will please observe these are exclusive of what may be found necessary to be kept with the Army on the Lines or with the Commander in chief of the Department, He will no doubt, now that the Enemy has so easy an access to us in all Quarters, think it requisite to have a frequent intelligence to & from the lines, as on many occasions with this office, throug which all his despatches will go into the interiour part of the Country.
          I shall upon this and every other occasion be as saving of the public Money as appears consistent with their true interest, in doing which it will be my greatest pleasure to meet with your Excellen[c]ies approba[tion] being wt. the highest sentiments of respect Sir, Your most obedt & very humble Sert
          
            Udny Hay
          
        